Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Attorney/Agent Qionghua Weng (reg# L1180) on 01/20/2022, subsequent to the interview dated 01/19/2022.

The application has been amended as follows: 

1. (Currently Amended) An information recommendation method, performed by a terminal, the method comprising:
starting an application program according to a start operation, a first account being logged in in the application program;
obtaining a recommended information flow for the first account, recommended information in the recommended information flow including at least one piece of interactive recommended information, the interactive recommended information being information for which a second account generates an interactive message, the first account and the second account having a social relationship; and
displaying an information presentation interface, the information presentation interface comprising the recommended information displayed in an information flow form,
wherein:
the recommended information flow comprises a piece of re-recommended information that has been historically recommended and meets a re-recommendation condition; 
the re-recommendation condition comprises at least one of: m new interactive messages that have been generated, by one or more accounts having a social relationship with the first account, since the piece of information was previously recommended, or new interactive messages of k second accounts have been generated since the piece of information was previously recommended, both m and k being [[a]] positive integers; and
the method further comprises: displaying the piece of re-recommended information and a re-recommendation reason in the information display interface.

2. (Previously Presented) The method according to claim 1, wherein before the displaying an information presentation interface, the method further comprises:
displaying a function entry interface, a function entry control of the information presentation interface being displayed on the function entry interface, a new information notification being displayed on the function entry control; and
the displaying an information presentation interface comprises:
jumping from the function entry interface to the information presentation interface for display when a first trigger signal for the function entry control is received.

3. (Previously Presented) The method according to claim 2, wherein the information presentation interface comprises a first tab and a second tab, and either of the first tab and the second tab is used for displaying the interactive recommended information; and
the jumping from the function entry interface to the information presentation interface for display comprises:
jumping from the function entry interface to the first tab of the information presentation interface for display, a label of the second tab being further displayed on the first tab; and
switching from the first tab to the second tab in the information presentation interface for display when a trigger signal corresponding to the label of the second tab is received.

4. (Previously Presented) The method according to claim 2, wherein the information presentation interface comprises at least two pieces of interactive recommended information in a collapsed display state, and the method further comprises:
switching from the function entry interface to the information presentation interface, an expansion control for the at least two pieces of interactive recommended information being displayed on the information presentation interface; and
displaying the at least two pieces of interactive recommended information on the information presentation interface in the information flow form when a trigger signal corresponding to the expansion control is received.

5. (Original) The method according to claim 1, wherein
account information of the second account is displayed at a recommendation source location of at least one piece of interactive recommended information.

6. (Original) The method according to claim 1, wherein a sorting position of the interactive recommended information is in a positive correlation with a social relationship index, and the social relationship index is an index used for measuring the social relationship between the first account and the second account; 
the social relationship index is obtained through calculation according to at least two social parameters; and
the at least two social parameters comprise at least two of interaction frequency, propagation influence in a social relationship chain or popularity in a circle.

7. (Original) The method according to claim 1, wherein an interactive message display area of the interactive recommended information is further displayed in the information presentation interface, and the interactive message display area is a partial area used for displaying an interactive message for the interactive recommended information in the information presentation interface; and
the method further comprises:
receiving an interactive operation in the interactive message display area; and
generating the interactive message for the interactive recommended information according to the interactive operation, the interactive message comprising at least one of a like message, a comment message or a comment reply message.

8. (Original) The method according to claim 1, wherein the interactive recommended information comprises first recommended information; and
after the displaying an information presentation interface, the method further comprises:
receiving a new interactive message transmitted by a server for the first recommended information, the new interactive message comprising at least one of a like message, a comment message or a comment reply message of the second account for the first recommended information after a previous push;
displaying a notification of the new interactive message on the information presentation interface; and
displaying an interactive message display area of the first recommended information according to the new interactive message after a second trigger signal for the notification is received, the first recommended information being recommended information for which the first account has generated a historical interactive message, or the first recommended information being recommended information for which both the first account and the second account have generated historical interactive messages.

9. (Previously Presented) The method according to claim 8, wherein the displaying an interactive message display area of the first recommended information according to the new interactive message further comprises:
determining, when a quantity of the historical interactive messages and new interactive messages for the first recommended information is greater than a preset quantity, target interactive messages whose quantity exceeds the preset quantity in the historical interactive messages and the new interactive messages, and displaying the target interactive messages in the collapsed display state in the interactive message display area; and
switching the target interactive message from the collapsed display state to an expanded display state in the interactive message display area when an expansion signal for the target interactive message is received.

10. (Original) The method according to claim 1, wherein the interactive recommended information further comprises second recommended information for which the first account generates an interactive message in another interface; and the another interface comprises at least one of the following interfaces:
the another interface is an interface other than the information presentation interface in the application program; or another interface is an interface in another application program that has an exchange relationship with the application program.

11. (Previously Presented) The method according to claim 10, further comprising:
displaying, when a quantity of pieces of second recommended information exceeds a preset quantity, target second recommended information whose quantity of pieces exceeds the preset quantity in the collapsed display state in the information presentation interface; and
switching the target second recommended information from the collapsed display state to an expanded display state in the information presentation interface when an expansion signal for the target second recommended information is received.

12. (Original) The method according to claim 1, wherein the recommended information flow further comprises third recommended information that is set to be read later in another interface by the first account; and
another interface comprises at least one of the following interfaces:
another interface is an interface other than the information presentation interface in the application program; or another interface is an interface in another application program that has an exchange relationship with the application program.

13. (Previously Presented) The method according to claim 1, wherein the interactive recommended information comprises at least two pieces of fourth recommended information for which the same second account generates interactive messages within preset duration; and
the method further comprises:
collapsing interactive recommended information from the same second account for display in the information presentation interface;
displaying target fourth recommended information in the at least two pieces of fourth recommended information in a normal display state in the information presentation interface, and displaying the other fourth recommended information other than the target fourth recommended information in the collapsed display state; and
switching the other fourth recommended information from the collapsed display state to an expanded display state in the information presentation interface when an expansion signal for the other fourth recommended information is received.

14. (Previously Presented) The method according to claim 13, wherein the switching the other fourth recommended information from the collapsed display state to an expanded display state comprises:
switching, when a quantity of pieces of the other fourth recommended information in the collapsed display state exceeds a one-time expansion threshold n, n pieces of the latest fourth recommended information from the collapsed display state to the expanded display state, n being a positive integer.

15. (Previously Presented) The method according to claim 12, wherein the interactive recommended information comprises at least two pieces of fifth recommended information for which the same second account generates interactive messages but whose information quality is worse than a quality condition; and
the method further comprises:
displaying target fifth recommended information in the at least two pieces of fifth recommended information in a normal display state in the information presentation interface, and displaying the other fifth recommended information other than the target fifth recommended information in the collapsed display state; 
switching the other fifth recommended information from the collapsed display state to an expanded display state in the information presentation interface when an expansion signal for the other fifth recommended information is received; and
switching, when a quantity of pieces of the other fifth recommended information in the collapsed display state exceeds a one-time expansion threshold n, n pieces of the latest fifth recommended information from the collapsed display state to the expanded display state, n being a positive integer.

16. (Currently Amended) A terminal, comprising a memory and a processor, the memory storing computer-readable instructions, the computer-readable instructions, when executed by the processor, causing the processor to perform a plurality of operations comprising: 
starting an application program according to a start operation, a first account being logged in in the application program;
obtaining a recommended information flow for the first account, recommended information in the recommended information flow including at least one piece of interactive recommended information,  the interactive recommended information being information for which a second account generates an interactive message, the first account and the second account having a social relationship; and
displaying an information presentation interface, the information presentation interface comprising the recommended information displayed in an information flow form,
wherein:
the recommended information flow comprises a piece of re-recommended information that has been historically recommended and meets a re-recommendation condition; 
the re-recommendation condition comprises at least one of: m new interactive messages that have been generated, by one or more accounts having a social relationship with the first account, since the piece of information was previously recommended, or new interactive messages of k second accounts have been generated since the piece of information was previously recommended, both m and k being positive integers; and
the method further comprises: displaying the piece of re-recommended information and a re-recommendation reason in the information display interface.

17. (Previously Presented) The terminal according to claim 16, wherein before the displaying an information presentation interface, the plurality of operations further comprises:
displaying a function entry interface, a function entry control of the information presentation interface being displayed on the function entry interface, a new information notification being displayed on the function entry control; and
the displaying an information presentation interface comprises:
jumping from the function entry interface to the information presentation interface for display when a first trigger signal for the function entry control is received.

18. (Previously Presented) The terminal according to claim 17, wherein the information presentation interface comprises a first tab and a second tab, and either of the first tab and the second tab is used for displaying the interactive recommended information; and
the jumping from the function entry interface to the information presentation interface for display comprises:
jumping from the function entry interface to the first tab of the information presentation interface for display, a label of the second tab being further displayed on the first tab; and
switching from the first tab to the second tab in the information presentation interface for display when a trigger signal corresponding to the label of the second tab is received.

19. (Previously Presented) The terminal according to claim 17, wherein the information presentation interface comprises at least two pieces of interactive recommended information in a collapsed display state, and the plurality of operations further comprises:
switching from the function entry interface to the information presentation interface, an expansion control for the at least two pieces of interactive recommended information being displayed on the information presentation interface; and
displaying the at least two pieces of interactive recommended information on the information presentation interface in the information flow form when a trigger signal corresponding to the expansion control is received.

20. (Currently Amended) One or more non-transitory storage media storing computer-readable instructions, the computer-readable instructions, when executed by one or more processors, causing the one or more processors to perform a plurality of operations comprising: 
starting an application program according to a start operation, a first account being logged in in the application program;
obtaining a recommended information flow for the first account, recommended information in the recommended information flow including at least one piece of interactive recommended information, the interactive recommended information being information for which a second account generates an interactive message, the first account and the second account having a social relationship
displaying an information presentation interface, the information presentation interface comprising the recommended information displayed in an information flow form,
wherein:
the recommended information flow comprises a piece of re-recommended information that has been historically recommended and meets a re-recommendation condition; 
the re-recommendation condition comprises at least one of: m new interactive messages that have been generated, by one or more accounts having a social relationship with the first account, since the piece of information was previously recommended, or new interactive messages of k second accounts have been generated since the piece of information was previously recommended, both m and k being positive integers; and
the method further comprises: displaying the piece of re-recommended information and a re-recommendation reason in the information display interface.



Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
The allowed claims require a recommended information flow for a first account that is in part based on a social relationship with one or more second accounts, such that a second account may generate an interactive message for an interactive recommended information provided for the first account, and there is a re-recommendation condition for a previously-recommended item based on the number of interactive messages generated by a number of second accounts since that item was previously .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174